Hyman, C. J.
Howard Millspaugli in November, 1864, brought suit against the city of New Orleans, alleging that on tbe 15th September, 1862, be bad deposited on tbe river landing witbin tbe limits of the city three hundred 'tons of stone ballast, which, by public notice, be was required to remove therefrom in thirty days. That before the thirty days expired be applied to tbe chairman of tbe committee of streets and landings, who bad issued tbe notice, and that tbe chairman, on being shown that tbe ballast did' not interfere with tbe public convenience, consented that it might remain on tbe landing until further order; that notwithstanding- such consent tbe street commissioner on tbe 25th of October, 1862, in violation of bis rights, and without his knowledge, removed tbe ballast to the city depot, and tbe city used the same in paving its streets, etc. He prayed for judgment against tbe city for tbe value of tbe ballast, alleged to be worth $1,050, with interest, etc.
Tbe city filed answer, and pleaded therein prescription.
Tbe District Court rendered judgment as asked for by plaintiff, and tbe city has appealed..
All tbe facts alleged by plaintiff are substantially proved.
According to tbe allegations of plaintiff, a tort has been committed on him by tbe city and its servants, and tbe law declares “ that every act of man that causes damages to another obliges him, by whose fault it bap-' pened, to repair it.” C. C. 2294. But it also declares that actions for offences or quasi-offences, are prescribed by one year. C. C. 3501. ’
More than a year elapsed from tbe time damage was done by tbe city and its servants to plaintiff before be instituted suit; so, whether tbe act of tbe city be viewed as an offence or quasi-offence, tbe right of action of plaintiff is prescribed.
The plea of prescription must prevail, as plaintiff’s claim is extinguished by effect of time.
It is decreed that tbe judgment of tbe District Court be reversed; it is further decreed that there be judgment in favor of defendant, with costs in both courts.
Rehearing refused.